DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 9/11/19 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an edge imaging mechanism”, “an upstream imaging mechanism” and “a downstream imaging mechanism” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (2006/0045324) (hereinafter: “Katayama”) in view of Mikamoto et al (JP-2000-260918) (of record) (hereinafter: Mikamoto”).
Regarding claims 1-2 and 11; figure 4 of Katayama below discloses an inspection apparatus that inspects a workpiece (2) having an outer peripheral portion (3) of a rotationaliy symmetric shape about a symmetry axis with projections and 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

 extending to the edge of the projection from the bottom of a recess adjacent to an upstream side of the projection in a rotary direction of the workpiece and another camera that captures an image of a downstream wall surface extending to the edge of the projection from, the bottom of a recess adjacent to a downstream side of the projection in the rotary direction; however, such the feature is known in the art as taught by Mikamoto. 
	Mikamoto, from the same field of endeavor, discloses an inspection apparatus (see Fig. 4 and 5) that inspects a workpiece having an outer peripheral portion of a rotationally symmetric shape about a symmetry axis with projections and recesses provided periodically and repeatedly (see gear 1), the apparatus comprising: a holding table (gear holding par. 32) that rotates the workpiece about a rotary axis while holding the workpiece with the symmetry axis matched with the rotary axis (see par. 10, "...can carry out rotation position control of the gear an edge imaging mechanism that captures an image of an edge portion of a projection of the rotated workpiece); an upstream imaging mechanism (see Fig. 5a-5b, if the rotation is in clockwise direction the right camera 30 represents the upstream imaging mechanism) that captures an image of an upstream wall surface extending to the edge of the projection from the bottom of a recess adjacent to an upstream side of the projection in a rotary direction of the workpiece (see Fig. 5b, whereby the right camera is imaging the side-surface of the dent from the bottom to the crest); a downstream imaging mechanism (see Fig 5a/b, whereby the left camera 30 represents the downstream imaging mechanism under the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Katayama for detecting different parts of workpiece, for example, captures an image of an upstream wall surface extending to the edge of the projection from the bottom of a recess adjacent to an upstream side of the projection in a rotary direction of the workpiece and another camera that captures an image of a downstream wall surface extending to the edge of the projection from, the bottom of a recess adjacent to a downstream side of the projection in the rotary direction, as taught by Mikamoto if a gear is inspected instead of a bottle mouth portion, the device would function in the same manner.
Regarding claim 3, Katayama teaches that the upstream imaging mechanism (11) includes an upstream imaging part (i.e., camera) that captures the image of portion (3) with a focal position located on the upstream path (figure 4).
Regarding claim 4, figure 13 of Katayama discloses the upstream imaging mechanism includes a plurality of the upstream imaging parts (i.e., cameras 111, 115), and the upstream imaging parts (111, 115) are arranged at different positions in the axis direction of the rotary axis so as to capture images at different angles relative to the upstream focal position (par. [0096] and [0097]).
Regarding claims 5-6 and 12, Katayama does not teach that the upstream imaging mechanism includes an upstream pivoting part that causes the upstream 
Regarding claim 7, figure 13 of Katayama discloses the upstream imaging mechanism includes a plurality of the upstream imaging parts (i.e., cameras 112-114, 116-118), and the upstream imaging parts are arranged at different positions in the axis direction of the rotary axis so as to capture images at different angles relative to the upstream focal position (par. [0096] and [0097]).
Regarding claims 8 and 13, Katayama does not teach the downstream imaging mechanism includes a downstream pivoting part that causes the downstream imaging mechanism to pivot in the rotary direction of the workpiece about the downstream focal position as a pivotal center. However, it would have been obvious to one having ordinary skill in the art to including in Katayama a step of pivoting the image mechanisms in the rotary direction for the purpose of aligning the imaging mechanisms; thus, increase the accuracy of the inspection.
Regarding claim 9, figure 13 of Katayama discloses the edge imaging mechanism includes a plurality of edge imaging parts (cameras 112, 114) that capture the images of the edge portion of the projection, and the edge imaging parts are 
Regarding claim 10, Katayama does not teach that the upstream imaging mechanism and the downstream imaging mechanism are arranged on the opposite side of the edge imaging mechanism across the workpiece; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the image mechanisms so that the upstream imaging mechanism and the downstream imaging mechanism are arranged on the opposite side of the edge imaging mechanism across the workpiece because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakuyama et al (2021/0027440) discloses a defect detection device comprises a plurality of image capture parts (3a, 3b, 3c) and light emitting parts (4a, 4b) and Komori et al (2007/0291260) discloses a noncontact method for measuring pitch of gear teeth and screw comprises a camera (14) for inspecting the gear (2). However, these references do not teach the combination of edge imaging mechanism, upstream imaging mechanism and downstream imaging mechanism as now claimed in claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  April 29, 2021